Title: From Benjamin Franklin to James Searle, 30 November 1780
From: Franklin, Benjamin
To: Searle, James


Dear Sir,
Passy, Nov. 30. 1780
I received your kind Letter of the 20th. and am very sensible of your Friendship. Arnold’s Baseness & Treachery is astonishing! I thank you for the Acct you give me of his preceding Conduct, which I never knew before, and shall make a proper Use of. I have just receiv’d a very particular Acct. of his Plot, which is too long to transcribe by this Post, but you will see it by the next. In the meantime Mr Adams will communicate to you an Extract of a comfortable Letter to me from Newport. General Washington was at Bergen near New York the 9th of October. He must be in Force to offer himself so near the Enemy. I hope your Fears that there may be American Arnolds at Paris are groundless: But in such Times one cannot be too much on one’s Guard, and I thank you for the Caution. With great Esteem, I am, Dear Sir, Your most obedient & most humble Servant
B Franklin
 
Addressed: To the Honourable / James Searle, Esquire / at / Amsterdam
Endorsed: Dor. Franklin 30 Novr. 1780 recd. 5. Decr.
